        Case 2:17-cv-01142-JHE Document 64 Filed 05/24/19 Page 1 of 1                           FILED
                                                                                       2019 May-24 PM 02:05
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

CHARLES SMITH,                               )
ID: 152740                                   )
       Plaintiff,                            )
                                             )
v.                                           )     Case No.: 2:17-cv-01142-JHE
                                             )
COSI CARL SANDERS,                           )
                                             )
      Defendant.                             )

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

TO THE WARDEN AND/OR KEEPER OF THE STATON CORRECTIONAL FACILITY AT
ELMORE, ALABAMA

AND

TO THE UNITED STATES MARSHAL FOR THE NORTHERN DISTRICT OF ALABAMA
OR ANY OTHER UNITED STATES MARSHAL:

GREETINGS:

      WE command you, that you have the body of CHARLES SMITH, a prisoner in
      your institution and under your control, as it is said, under safe and secure conduct,
      to appear before the United States District Court for the Northern District of
      Alabama, Hugo L. Black U.S. Courthouse, 1729 Fifth Avenue North, Birmingham,
      Alabama 35203 from 9:00 a.m. on Tuesday, June 4, 2019, until the proceedings
      before the undersigned are concluded.

      DONE and ORDERED this 24th day of May, 2019.



                                                 ______________________________
                                                 STACI G. CORNELIUS
                                                 U.S. MAGISTRATE JUDGE
